Case 2:19-cr-00191-SPC-NPM Document 78 Filed 03/10/21 Page 1 of 2 PageID 213




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                  CASE NO.: 2:19-cr-191-SPC-NPM

ANDREW VIKASH KUMMETH


                                        ORDER1

       This matter comes before the Court on Defendant Andrew Vikash

Kummeth’s Unopposed Motion to Receive Testimony Remotely at Sentencing

(Doc. 75). The Court will allow Kummeth’s mental health expert to testify

remotely at sentencing. Yet all typical courtroom formalities will be followed.

For instance, the witness must wear appropriate attire and comply with the

Court’s schedule. The witness will be sworn in and his testimony will have the

same effect as if he were in court. The witness must remain situated near the

center of the screen in front of an appropriate background. No other person

may be in the room with the witness for his testimony. And the witness may

not record any part of the proceedings.

       To ensure an accurate, clear, and secure transmission, the witness will

testify using the Court’s courtroom videoconferencing capabilities. As with all



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cr-00191-SPC-NPM Document 78 Filed 03/10/21 Page 2 of 2 PageID 214




technology, however, this videoconference system is not immune from mishaps.

If an error occurs during the witness’ testimony, the remainder of the

testimony will be taken by phone. The Court will provide a backup call-in

number.   To minimize that chance, Kummeth’s counsel must contact the

courtroom technology staff to coordinate the videoconferencing on or before

March 11, 2021. The point of contact is Michael Suchan, and his direct phone

number is (239) 461-2076. Further, on March 12, Kummeth’s counsel and the

witness must test the system to ensure the remote testimony will work at

sentencing. Court personnel will be in the courtroom during that test to ensure

everything works and troubleshoot problems.

      Accordingly, it is now

      ORDERED:

      Defendant’s Unopposed Motion to Receive Testimony Remotely at

Sentencing    (Doc.   75)      is   GRANTED     subject    to   testing    the

videoconferencing system.

      DONE AND ORDERED in Fort Myers, Florida on March 10, 2021.




Copies: Counsel of Record




                                       2
